PER CURIAM.
Appellant raises two points on appeal, only one of which merits discussion. She contends that the written judgment of conviction contains a scrivener’s error in that she should have been sentenced as an habitual felony offender instead of an habitual violent felony offender. The State concedes error. We affirm Appellant’s conviction but remand this case to the trial court to correct the scrivener’s error in the judgment of conviction.
AFFIRMED and REMANDED.
TORPY, EVANDER and COHEN, JJ., concur.